Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page11ofof99PageID
                                                                      PageID90
                                                                             52
Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page22ofof99PageID
                                                                      PageID91
                                                                             53
Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page33ofof99PageID
                                                                      PageID92
                                                                             54
Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page44ofof99PageID
                                                                      PageID93
                                                                             55
Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page55ofof99PageID
                                                                      PageID94
                                                                             56
Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page66ofof99PageID
                                                                      PageID95
                                                                             57
Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page77ofof99PageID
                                                                      PageID96
                                                                             58
Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page88ofof99PageID
                                                                      PageID97
                                                                             59
Case
 Case2:21-cv-00243-JLB-MRM
      2:21-cv-00243-JLB-MRM Document
                             Document1-3
                                      3 Filed
                                         Filed03/22/21
                                               03/19/21 Page
                                                         Page99ofof99PageID
                                                                      PageID98
                                                                             60
